t» "•,    •   ...,

    AO 245B (Rev. 02/08/2019) Judgment-in a Criminal Petty Case (Modified)                                                                         Page 1 of!   '·   'l
                                                                                                                                                                      '
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     v.                                                    (For Offenses Committed On or After November 1, 1987)



                       Jose Modesto Barajas-Sanchez                                        Case Number: 3:19-mj-22026

                                                                                           Daniel Casillas
                                                                                           Defendant's Attorney


     REGISTRATIONNO. 75136298
     THE DEFENDANT:
      IZI pleaded guilty to count( s) 1 of Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~



         D was found guilty to count( s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                                    Count Number(s)
     8:.1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

         D The defendant has been found not guilty on count(s)                         ~~~~~~~~~~~~~~~~~~~



         D Count(s)                                                                         dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    g    TIME SERVED                                   D                                         days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, May 22, 2019
                                                                                         ate of Imposition of Sentence
                                                           ff'"' J       "'~'   W'il
                                                           L~~' ~ f:t.CD ~t:
                                                                     m
                                                                                Ll
     Received
                         _/


                      DUSM
                          '   ~
                              .._
                                                            MAY 2 2 2019
                                                   CLE!t~( 1 U.S. DISTRICT COUl'."<T
                                               SOUTHERN D!STRJCT o;:: Ct"LIFOHNlA
                                               ElY                          DfiPLITY

         Clerk's Office Copy                                                                                                            3:19-mj-22026
